Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011 Commission File Number 001-34609 CHINA HYDROELECTRIC CORPORATION (Exact name of registrant as specified in its charter) 25B, New Poly Plaza, No. 1 North Chaoyangmen Street Dongcheng District, Beijing Peoples Republic of China 100010 Tel: (86-10) 6492-8483 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:x Form 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:o Yesx No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A CHINA HYDROELECTRIC CORPORATION FORM 6-K China Hydroelectric Corporation is furnishing under the cover of Form 6-K the following: Exhibit 99.1 Press release dated March 31, 2011 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA HYDROELECTRIC CORPORATION By: /s/ James Tie
